DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-13 are pending.
Claims 1-2 and 10-11 are amended.
Claims 14-25 are canceled.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS

Initial Remarks
	The Examiner appreciates the courtesies extended during the interview with Applicant’s representative on January 20, 2021, and further appreciates Applicant’s amendments reflecting such discussion.
	 
35 USC § 112 Rejections
	Claim 10 was rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.  The Examiner appreciates the Applicant’s amendments to remedy the deficiencies outlined in the previous Office Action and hereby withdraws such rejection.

35 USC § 102 Rejections
	Claims 1, 8-9, and 12-13 were rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SEOK ‘267.  
Without acquiescing to Applicant’s remarks, the Examiner hereby withdraws such rejections, but points to the new grounds of rejection below, necessitated by Applicant’s substantial amendments.


35 USC § 103 Rejections
	Claims 2-7 and 11 were rejected under 35 U.S.C. § 103 as being unpatentable over SEOK ‘267 in view of MALIK.
Claim 10 was rejected under 35 U.S.C. § 103 as being unpatentable over SEOK ‘267 in view of SEOK ‘491.
Without acquiescing to Applicant’s remarks, the Examiner hereby withdraws such rejections, but points to the new grounds of rejection below, necessitated by Applicant’s substantial amendments.

Conclusion
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the 1.
	Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, the Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Banin, Leor & Bar-Shalom, Ofer & Dvorecki, Nir & Amizur, Yuval. "High-Accuracy Indoor Geolocation using Collaborative Time of Arrival (CToA)". Intel White Paper (09/2017) (hereinafter “BANIN”).

Re claim 1, BANIN discloses an apparatus comprising logic and circuitry configured to cause a Collaborative Time of Arrival (CToA) broadcasting wireless communication station (STA) (bSTA) to ([p.1/Abstract] – CToA protocol for bSTA units): 
broadcast from the CToA bSTA an announcement frame to announce a ranging-to-self sequence of a CToA measurement protocol ([p.5/col.2] – NDPA announcement frame from bSTA); 
broadcast from the CToA bSTA a first ranging measurement frame of the ranging-to-self sequence subsequent to the announcement frame ([p.5/col.2] – NDP frame from bSTA); 
broadcast from the CToA bSTA a second ranging measurement frame of the ranging-to-self sequence subsequent to the first ranging measurement frame ([p.5/col.2] – NDP frame on second channel subsequent to first channel from bSTA); and 


Re claim 8, BANIN discloses the apparatus of claim 1, as shown above.  BANIN further discloses wherein the LMR frame comprises measurement information comprising at least one of one or more ToD values or one or more Time of Arrival (ToA) values of previous measurements ([p.5/col.2] – when bSTA returns to native channel it broadcasts CLMR log and ToD).

Re claim 9, BANIN discloses the apparatus of claim 1, as shown above.  BANIN further discloses wherein the LMR frame comprises scheduling information to schedule at least one subsequent ranging-to-self sequence ([p.3/col.2] – in addition to the ToD, CLMR includes data log of other timing measurements).

Re claim 10, BANIN discloses the apparatus of claim 1, as shown above.  BANIN further discloses wherein the ranging-to-self sequence is in compliance with a frame format of a Very-High-Throughput (VHT) Single-User (SU) ranging measurement, the announcement frame is in compliance with a frame format of a VHT announcement frame, and the first ranging measurement frame is in compliance with a frame format of a VHT ranging measurement frame ([p.4/col.2] – CToA protocol follows very high-throughput/VHT protocol, i.e., IEEE802.11ac standard).

Re claim 11, BANIN discloses the apparatus of claim 1, as shown above.  BANIN further discloses the apparatus further configured to cause the CToA bSTA to transmit the first ranging measurement frame a first Short Interframe Space (SIFS) after the announcement frame ([p.5/col.2] – NDPA-SIFS-NDP protocol), to transmit the second ranging measurement frame a second SIFS after the first ranging measurement frame ([p.5/col.2] – NDPA-SIFS-NDP protocol when bSTA broadcasts to second channel after short un-availability window), and to transmit the location measurement report a third SIFS after the second ranging measurement frame ([p.5/col.2] – NDPA-SIFS-NDP protocol when bSTA returns to native channel).

Re claim 12, BANIN discloses the apparatus of claim 1, as shown above.  BANIN further discloses wherein the announcement frame comprises a Null Data Packet (NDP) Announcement (NDPA) ([p.5/col.2] – NDPA-SIFS-NDP protocol), the first ranging measurement frame comprises a first NDP ([p.5/col.2] – NDPA-SIFS-NDP protocol), and the second ranging measurement frame comprises a second NDP ([p.5/col.2] – NDPA-SIFS-NDP protocol on second channel).
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over BANIN in view of Malik et al., US 2017/0251449 A1 (hereinafter MALIK).

Re claim 2, BANIN discloses the apparatus of claim 1, as shown above.  BANIN fails to explicitly disclose wherein the announcement frame comprises a Receive Address (RA) field comprising an address of the CToA bSTA.
However, MALIK, in the same or in a similar field of endeavor, teaches wherein an announcement frame comprises a Receive Address (RA) field comprising an address of the CToA bSTA ([0062] – NDPA may include Recipient Address (RA) field 420 and/or Transmitter Address field 425; ([0063] – NDPA may include Recipient Address (RA) set to broadcast address).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the NDPA frame data fields of BANIN to include the particular NDPA frame data fields of MALIK.  One would have been motivated to do so in order to provide improved user equipment location determination (MALIK at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MALIK merely teaches that it is well-known to include particular data field in a NDPA frame.  Since both BANIN and MALIK disclose similar wireless communication stations with broadcasting protocols, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
Re claim 3, BANIN discloses the apparatus of claim 1, as shown above.  BANIN fails to explicitly disclose wherein the announcement frame comprises a Receive Address (RA) field comprising a same value as a Transmit Address (TA) field of the announcement frame.
However, MALIK, in the same or in a similar field of endeavor, teaches wherein an announcement frame comprises a Receive Address (RA) field comprising a same value as a Transmit Address (TA) field of the announcement frame ([0063] – NDPA may include Recipient Address (RA) set to broadcast address).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the NDPA frame data fields of BANIN to include the particular NDPA frame data fields of MALIK.  One would have been motivated to do so in order to provide improved user equipment location determination (MALIK at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art 

Re claim 4, BANIN discloses the apparatus of claim 1, as shown above.  BANIN fails to explicitly disclose wherein the announcement frame comprises a Receive Address (RA) field comprising a broadcast address.
However, MALIK, in the same or in a similar field of endeavor, teaches wherein an announcement frame comprises a Receive Address (RA) field comprising a broadcast address ([0063] – NDPA may include Recipient Address (RA) set to broadcast address).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the NDPA frame data fields of BANIN to include the particular NDPA frame data fields of MALIK.  One would have been motivated to do so in order to provide improved user equipment location determination (MALIK at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MALIK merely teaches that it is well-

Re claim 5, BANIN discloses the apparatus of claim 1, as shown above.  BANIN fails to explicitly disclose wherein the announcement frame comprises a Receive Address (RA) field comprising a predefined value to indicate the ranging-to-self sequence.
However, MALIK, in the same or in a similar field of endeavor, teaches wherein an announcement frame comprises a Receive Address (RA) field comprising a predefined value to indicate the ranging-to-self sequence ([0063] – NDPA may include Recipient Address (RA) set to MAC address of the VHT beamformee).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the NDPA frame data fields of BANIN to include the particular NDPA frame data fields of MALIK.  One would have been motivated to do so in order to provide improved user equipment location determination (MALIK at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MALIK merely teaches that it is well-known to include particular data field in a NDPA frame.  Since both BANIN and MALIK disclose similar wireless communication stations with broadcasting protocols, one of 

Re claim 6, BANIN discloses the apparatus of claim 1, as shown above.  BANIN fails to explicitly disclose wherein the announcement frame comprises a predefined field to indicate the ranging-to-self sequence.
However, MALIK, in the same or in a similar field of endeavor, teaches wherein an announcement frame comprises a predefined field to indicate the ranging-to-self sequence ([0062-0063] – NDPA may include, e.g., STA info field, FCS field).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the NDPA frame data fields of BANIN to include the particular NDPA frame data fields of MALIK.  One would have been motivated to do so in order to provide improved user equipment location determination (MALIK at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MALIK merely teaches that it is well-known to include particular data field in a NDPA frame.  Since both BANIN and MALIK disclose similar wireless communication stations with broadcasting protocols, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Re claim 7, BANIN discloses the apparatus of claim 1, as shown above.  BANIN fails to explicitly disclose wherein the announcement frame comprises a Frame-Control field to indicate the ranging-to-self sequence.
However, MALIK, in the same or in a similar field of endeavor, teaches wherein an announcement frame comprises a Frame-Control field to indicate the ranging-to-self sequence ([0065] – NDPA information elements (i.e., frame field) may be used to indicate subsequent NDP frame is to be used for ranging).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the NDPA frame data fields of BANIN to include the particular NDPA frame data fields of MALIK.  One would have been motivated to do so in order to provide improved user equipment location determination (MALIK at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MALIK merely teaches that it is well-known to include particular data field in a NDPA frame.  Since both BANIN and MALIK disclose similar wireless communication stations with broadcasting protocols, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 13, BANIN discloses the apparatus of claim 1, as shown above.  BANIN further discloses a CToA bSTA radio device comprising a processor ([p.1/Abstract] – CToA bSTA leveraging WiFi chipsets in the RF frequency band).
BANIN fails to explicitly disclose the apparatus comprising a memory and one or more antennas.
However, MALIK, in the same or in a similar field of endeavor, teaches a broadcasting device ([0039] – UE100 or STA) comprising a processor ([0039] – UE100 or STA comprising one or more processors), a memory ([0039] – UE100 or STA comprising a memory), a radio ([0030] – STA resolving AoA with radio-frequency transmissions) and one or more antennas ([0040] – one or more antennas). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to further detail the particular structure of BANIN to include the particular structural elements of MALIK.  One would have been motivated to do so in order to provide improved user equipment location determination (MALIK at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MALIK merely teaches a well-known structure to a bSTA.  Since both BANIN and MALIK disclose similar wireless communication stations with broadcasting protocols, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
CONCLUSION
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2017/0295004, Amizur et al. – Fine Timing Measurement protocol for broadcasting station
US 2015/0063128, Garikipati et al. – wireless communication signaling
US 2014/0010211, Asterjadhi et al. – wireless transmission protocol
US 20140233478, Wentink et al. – wireless communication protocol
US 20170294949, Zhang et al. – broadcasting station in a WLAN

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
V/R,



/Thomas M Hammond III/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)